PER CURIAM.
Montrey Mack appeals the summary denial of his timely filed motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. In his motion, Mack contends that prior to entering his guilty pleas, he was not advised about the maximum penalties, including minimum mandatory sentences, he was facing as a violent habitual felony offender. The trial court’s failure to advise him at the change of plea hearing of the minimum mandatory sentences is ground for relief. See State v. Wilson, 395 So.2d 520 (Fla.1981); Key v. State, 599 So.2d 1040 (Fla. 2d DCA 1992).
The plea colloquy, which the trial court attached to its order denying Mack’s motion, actually supports Mack’s contention. Accordingly, we reverse the order denying Mack’s motion and remand with directions to the trial court to offer Mack the opportunity to withdraw his guilty pleas.
THREADGILL, A.C.J., and BLUE and FULMER, JJ., concur.